05-15-00689-CR

                               Cause No. 219-82237-2013

STATE OF TEXAS                         §         IN THE 219TH     FILED IN
                                       §                   5th COURT OF APPEALS
                                                               DALLAS, TEXAS
       V.                              §         DISTRICT COURT
                                                           9/14/2015 8:07:16 PM
                                       §                         LISA MATZ
AMON TAWANDA DZWAIRO                   §         COLLIN COUNTY, TClerk
                                                                    EXAS

                                FINDINGS OF FACT

       The Court enters the following Findings of Fact pursuant to the

Appellate Court’s Order dated August 18, 2015:

       1. The Defendant desires to prosecute the appeal.

       2. Defendant is indigent and entitled to proceed without payment of

            costs of the reporter’s record.     Defendant’s current counsel

            appears to be prosecuting the appeal as quickly and effectively as

            possible. Therefore, no new counsel is necessary at this time.

       3. The name and address of the Court reporter who recorded the

            proceedings is :

                       Ms. Indu Bailey
                       2100 Bloomdale Rd., Ste. 20132
                       McKinney, TX. 75071

       4. The Court Reporter’s explanation for the delay is due to several

            factors:




Findings of Fact                                                Page 1 of 2
              a. The trial was a lengthy one lasting over a week with

                   numerous witnesses.

              b. There are multiple appeals coming due at or around the

                   same time as this appeal.

              c. Ms. Bailey is the assigned court reporter for the 219th District

                   Court, which is a general jurisdiction court with a very active

                   daily docket in Criminal as well as other matters. Her work

                   schedule requires her presence in the courtroom on a daily

                   basis, thus delaying her ability to address the requested

                   record.

       5. Ms. Bailey is requesting a six week extension for this record.



        SIGNED THIS 11th DAY OF SEPTEMBER, 2015.




                                  ________________________________
                                  Scott J. Becker
                                  Presiding Judge, 219th Judicial District Court
                                  Collin County, Texas




Findings of Fact                                                   Page 2 of 2
                                                           Page 1




1                          REPORTER'S RECORD
                         VOLUME 1 OF 1 VOLUME
2                   COURT CAUSE NO. 219-82237-2013

3    THE STATE OF TEXAS        ) IN THE DISTRICT COURT
                               )
4                              )
     VS.                       ) COLLIN COUNTY, TEXAS
5                              )
                               )
6    AMON TAWANDA DZWAIRO      ) 219TH JUDICIAL DISTRICT
7

8

9
10

11

12   *********************************************************
13                             HEARING

14   *********************************************************

15
16

17

18
19

20

21         On the 11th day of September, 2015, the following
22   proceedings came on to be held in the above-titled and

23   -numbered cause before the Honorable Scott. J. Becker, Judge

24   Presiding, held in McKinney, Collin County, Texas.
25         Proceedings reported by computerized stenotype machine.


                       Tonya Lebo, CSR #7891
                           (972)998-5878
                                                         Page 2




1                           APPEARANCES

2    MS. CYNTHIA ANN WALKER
     SBOT NO. 24014843
3    COLLIN COUNTY DISTRICT ATTORNEY'S OFFICE
     Collin County Courthouse
4    2100 Bloomdale Road
     McKinney, Texas 75071
5    Telephone: (972)548-4323
     E-mail: cwalker@co.collin.tx.us
6           ATTORNEY FOR THE STATE OF TEXAS
7

8    MR. JOHN LEE SCHOMBURGER
     SBOT NO. 17801540
9    THE LAW OFFICE OF JOHN SCHOMBURGER
     555 Republic Drive
10   Suite 200
     Plano, Texas 75074
11   Telephone: (972)978-2218
     E-mail: jschomburger@gmail.com
12          ATTORNEY FOR THE DEFENDANT
13

14   ALSO PRESENT

15   Defendant appearing telephonically
16   Indu Bailey - Official Court Reporter, 219th District Court

17

18
19

20

21
22

23

24
25


                      Tonya Lebo, CSR #7891
                          (972)998-5878
                                                          Page 3




1                          CHRONOLOGICAL INDEX
                          VOLUME 1 OF 1 VOLUME
2                                HEARING

3                                                  Page     Vol.
     SEPTEMBER 11, 2015
4
     Case called................................... 04      1
5
     Statement by Ms. Bailey....................... 06      1
6
     Statement by Mr. Schomburger.................. 07      1
7
     End of proceedings............................ 09      1
8
     Court reporter's certificate.................. 10      1
9
10

11

12
13

14

15
16

17

18
19

20

21
22

23

24
25


                      Tonya Lebo, CSR #7891
                          (972)998-5878
                                                               Page 4




1                         P R O C E E D I N G S

2                     (September 11, 2015; 9:36 a.m.)

3                     THE COURT:    This is Cause No.
4    219-82237-2013, State of Texas versus Amon Tawanda Dzwairo.

5                     Any attorneys present please identify

6    yourselves for the record.
7                     MR. SCHOMBURGER:   John Schomburger, attorney

8    for the Defendant on appeal.

9                     MS. WALKER:   Cynthia Walker, attorney for
10   the State of Texas.

11                    THE COURT:    We're just making a record here

12   this morning.    We're about to call the Defendant so he can
13   participate telephonically as soon as I can find the phone

14   system in here.   The Court of Appeals has asked us to make

15   a record about the status of the transcript in this case.
16   We're just taking the time to do that here.        One moment.

17                    (Brief recess)

18                    (The Court placing telephone call)
19                    THE COURT:    Hello, this is Judge Becker from

20   Collin County.

21                    TELEPHONE SPEAKER:   Okay.
22                    THE COURT:    I was told I could call this

23   number and get one of your inmates on the phone to

24   participate telephonically in a hearing.      I'm looking for
25   Amon Dzwairo.


                         Tonya Lebo, CSR #7891
                             (972)998-5878
                                                           Page 5




1                  TELEPHONE SPEAKER:     Just a moment.

2                  MS. BAGLEY:   Ms. Bagley (phonetic).

3                  THE COURT:    Ms. Bagley, this is Judge Becker
4    of Collin County in the 219th District Court.

5                  MS. BAGLEY:   Yes, sir.

6                  THE COURT:    I'm trying to get Amon Dzwairo
7    on the phone so we can have him participate in this

8    telephonically in this hearing.

9                  MS. BAGLEY:   Yes.   Hold on one second.
10                 THE COURT:    Mr. Dzwairo, can you hear me?

11                 THE DEFENDANT:   Yes, sir.

12                 THE COURT:    We're present in the courtroom.
13   Your appellate attorney, Mr. Schomburger is present, a

14   prosecutor for the State of Texas.   And we also have the

15   court reporter from the case here.   And she's going to get
16   sworn in in a second and just give us an explanation as to

17   the status of the transcript, because that's what the Court

18   of Appeals has asked us to do at this time.
19                 And I want to make sure you can participate.

20   Even though you can't be here, you can at least hear what's

21   going on remotely through the telephone.   Can you hear me?
22                 THE DEFENDANT:   Yes, I can, sir.

23                 THE COURT:    Very good.

24                 Ms. Bailey, if you'll step up and raise your
25   right hand.


                      Tonya Lebo, CSR #7891
                          (972)998-5878
                                                             Page 6




1                    (Ms. Bailey was sworn)

2                    THE COURT:    If you'll stand right next to

3    that microphone, otherwise Mr. Dzwairo will have difficulty
4    hearing you.   You see how close I am?    You have to be that

5    close.   You'll feel really loud here, otherwise he won't

6    hear anything on the other end.
7                    If you could, please, give us an update as

8    to what the status of the record is in his particular case.

9    Thank you.
10                   MS. BAILEY:   This is Indu Bailey, the court

11   reporter for the 219th District Court.     On State versus

12   Dzwairo, I have started the record.     But it was a long
13   record, and so it's not going to be completed by the time

14   required by the Court of Appeals.     I'm asking for six

15   weeks.
16                   THE COURT:    Okay.   And when you say it was a

17   long trial, I presided over it, but I can't recall, was it

18   over a week?
19                   MS. BAILEY:   Yes.

20                   THE COURT:    Okay.   And without going into

21   the details of any other cases, do you have any other
22   records you're also having to work on at this time?

23                   MS. BAILEY:   Yes, sir.   The other one that's

24   due, or about the same time, are State versus Quincey,
25   Lajoshua Davis.   And that is due also right about the same


                        Tonya Lebo, CSR #7891
                            (972)998-5878
                                                               Page 7




1    time that the Dzwairo record is due.       State versus Quincey

2    will be filed next week.     And that's when I will start on

3    Dzwairo and try to finish it within the next six weeks.       I
4    have at least about another six records on my plate right

5    now.

6                    THE COURT:    Is there anything else you
7    wanted to let the Court of Appeals know about this one?

8                    MS. BAILEY:    No, sir.

9                    THE COURT:    All right.    You can step back.
10                   Mr. Schomburger, I presume it is, of course,

11   the Defendant's desire to continue to pursue the appeal; is

12   that correct?
13                   MR. SCHOMBURGER:   We have corresponded,

14   Judge, and it is the Defendant's desire to pursue the

15   appeal.   There's no doubt about that, Judge.
16                   THE COURT:    Did you hear all of that,

17   Mr. Dzwairo?

18                   THE DEFENDANT:   Yes, sir, I did.
19                   THE COURT:    Is there anything else anybody

20   thinks they need to put on the record at this time?

21                   MS. WALKER:    Nothing from the State.
22                   MR. SCHOMBURGER:   Judge, I do.

23                   THE COURT:    Go ahead, Mr. Schomburger.

24                   MR. SCHOMBURGER:   I would like the record to
25   reflect that the court reporter is the official court


                       Tonya Lebo, CSR #7891
                           (972)998-5878
                                                             Page 8




1    reporter for the 219th District Court.     The 219th District

2    Court does have an active trial docket, does both civil and

3    criminal, which consumes a lot of time for the official
4    court reporter, aside from the other cases she's working on

5    right now.   So that factors into her busy schedule.

6                     Judge, I would also like the record to
7    reflect that at the time that I was appointed on the case,

8    the record due date had already expired.    The trial

9    attorneys filed notice of appeal, didn't intend to be the
10   appellate attorneys.   And while -- I don't think they

11   actually withdrew from the case at that point.    So the

12   record expired.
13                    I was appointed on the case.   I filed a

14   request for the record, but by that time it had already

15   expired, so that created the problem that we have.
16                    THE COURT:   And there was some issue, I

17   think, at the time, because Mr. Dzwairo did have retained

18   counsel, and there was a hearing necessary to determine if
19   he had acquired indigent status post trial, which is not

20   uncommon.    There was a little delay in that too; is that

21   correct?
22                    MR. SCHOMBURGER:   Yes, sir, that's correct.

23                    THE COURT:   Thank you for the addition,

24   Mr. Schomburger.
25                    Anything else anybody thinks they need to


                        Tonya Lebo, CSR #7891
                            (972)998-5878
                                                             Page 9




1    put on the record?

2                    MS. WALKER:   Nothing from the State, Your

3    Honor.
4                    MR. SCHOMBURGER:   No, sir.

5                    THE COURT:    And we'll recess this matter.

6                    Mr. Dzwairo, did you hear all of that?
7                    THE DEFENDANT:   Yes, sir, I did.

8                    THE COURT:    Very good, sir.   Then I'm going

9    to hang up.   You can go about your business.    I appreciate
10   your patience and flexibility.

11                   Thank you to everybody who is present here

12   today.
13                   MR. SCHOMBURGER:   Thank you, Judge.

14                   THE DEFENDANT:   Thank you.

15                   (End of proceedings, 9:44 a.m.)
16

17

18
19

20

21
22

23

24
25


                       Tonya Lebo, CSR #7891
                           (972)998-5878
                                                          Page 10




1    STATE OF TEXAS        )

2    COUNTY OF COLLIN      )

3        I, Tonya Lebo, Deputy Court Reporter in and for the 219th
4    District Court of Collin County, State of Texas, do hereby

5    certify that the above and foregoing contains a true and

6    correct transcription of all portions of evidence and other
7    proceedings requested in writing by counsel for the parties to

8    be included in this volume of the Reporter's Record in the

9    above-styled and -numbered cause, all of which occurred in
10   open court or in chambers and were reported by me.

11       I further certify that this Reporter's Record of the

12   proceedings truly and correctly reflects the exhibits, if any,
13   offered by the respective parties.

14       WITNESS MY OFFICIAL HAND on this, the 14th day

15   of September, 2015.
16

17

18                             Tonya Lebo, CSR #7891
                               Deputy Court Reporter
19                             219th District Court
                               Collin County, Texas
20                             2708 Patriot Drive
                               Melissa, Texas 75454
21                             Telephone: (972)998-5878
                               E-mail: tmlebo.usa@gmail.com
22

23

24
25


                        Tonya Lebo, CSR #7891
                            (972)998-5878